 Case 1:18-cv-00444-RGA Document 37 Filed 03/26/19 Page 1 of 3 PageID #: 611



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

FINNAVATIONS LLC                     §
                                     §
      Plaintiff,                     §                     Case No: 1:18-cv-444-RGA
                                     §
vs.                                  §
                                     §
PAYONEER, INC.                       §
                                     §
      Defendant.                     §
____________________________________ §
FINNAVATIONS LLC                     §
                                     §
      Plaintiff,                     §                     Case No: 1:18-cv-445-RGA
                                     §
vs.                                  §
                                     §
STITCH LABS, INC.                    §
                                     §
      Defendant.                     §
____________________________________ §

           SCHEDULE TO RESOLVE THE AMOUNT OF FEES AWARD

       Pursuant to the Court’s Order (see C.A. No. 18-444, D.I. 26; C.A. No. 18-445, D.I. 36),

the parties have met and conferred regarding fees. The parties have agreed to the amount of fees

owed by Plaintiff to each Defendant and timing of such payment, and expect that the payment

process will be completed prior to April 1. Subject to the approval of the Court, the parties

propose that they will submit an additional status report confirming resolution of the payment of

fees by April 2, 2019.
Case 1:18-cv-00444-RGA Document 37 Filed 03/26/19 Page 2 of 3 PageID #: 612



Dated: March 26, 2019                   STAMOULIS & WEINBLATT LLC

                                        /s/ Stamatios Stamoulis______
                                        Stamatios Stamoulis (No. 4606)
                                        Richard C. Weinblatt (No. 5080)
                                        800 N. West Street, Third Floor
                                        Wilmington, DE 19801
                                        Telephone: (302) 999-1540
                                        stamoulis@swdelaw.com
                                        weinblatt@swdelaw.com

                                        A ttorneys for Plaintiff


                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                        /s/ Jennifer Ying

                                        Jack B. Blumenfeld (#1014)
                                        Jennifer Ying (#5550)
                                        1201 North Market Street
                                        P.O. Box 1347
                                        Wilmington, DE 19899
                                        (302) 658-9200
                                        jblumenfeld@mnat.com
                                        jying@mnat.com

                                        OLSON & CEPURITIS, LTD
                                        Brian R. Michalek
                                        20 N. Wacker Dr., Fl. 36
                                        Chicago, IL 60606
                                        312-580-1180
                                        bmichalek@olsonip.com

                                        Attorneys for Defendant, Stitch Labs, Inc.
Case 1:18-cv-00444-RGA Document 37 Filed 03/26/19 Page 3 of 3 PageID #: 613



                                        FISH & RICHARDSON P.C.

                                        /s/ Jeremy D. Anderson
                                        Jeremy D. Anderson (#4515)
                                        222 Delaware Ave., 17th Floor
                                        P.O. Box 1114
                                        Wilmington, DE 19801
                                        (302) 652-5070 (Telephone)
                                        (302) 652-0607 (Facsimile)
                                        janderson@fr.com

                                        Neil J. McNabnay, pro hac vice
                                        David B. Conrad, pro hac vice
                                        Ricardo J. Bonilla, pro hac vice
                                        Michael A. Vincent, pro hac vice
                                        1717 Main Street, Suite 5000
                                        Dallas, Texas 75201
                                        (214) 747-5070 (Telephone)
                                        (214) 747-2091 (Facsimile)
                                        mcnabnay@fr.com
                                        conrad@fr.com
                                        rbonilla@fr.com
                                        vincent@fr.com

                                        A ttorneys for Defendant Payoneer, Inc.
